DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 11/22/21. The claims 22, 24-30, 42, 53-63 are pending. The claims 22, 24, and 56 are amended. 

Response to Arguments
Applicant’s arguments with respect to the claims rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dupps have been considered but are moot as the amendment has necessitated a new grounds of rejection. The arguments are based on Dupps alone and do not consider the secondary reference Beale which has been brought in to address the newly added claim limitations.
Further, it is noted that applicant argues, Dupps states “corneal rigidity is also a poorly-characterized confounder of IOP measurement” therefore indicating displacement of the eye is an inaccurate measurement of IOP. Examiner makes this statement is not convincing as it is inaccurate. Dupps relies on pressure applied to the eye by OCT for measurement of IOP (Paragraph [0028]) and states the importance of corneal rigidity in measuring IOP in Paragraph [0004]. Regardless, Examiner now relies on the pressure transducer for measuring the IOP of the eye as taught by Beale. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “the biosensor configured as a pressure sensor”. It is unclear as to whether the fluid pressure biosensor in claim 22 is being limited to sensing the IOP, or if Applicant is attempting to broaden the claim in that the sensor for detecting IOP only needs to be a pressure sensor and not a fluid pressure sensor as recited in claim 22. It is noted, should it be the latter, a 112(d) rejection may apply. The following language is suggested “the pressurization system of claim 22, wherein the fluid pressure sensor is configured to measure the IOP within the patient eye”.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 22, 24, 26-30, 42, 53, 56-59 and 62 as anticipated by Dupps (US2008/0086048) has been withdrawn in light of applicant’s amendments made 11/22/22; Dupps is not specific to the biosensor as a fluid pressure sensor which is configured to measure sensed fluid pressure as recited in the new claim amendments.

Claims 22, 24, 26-30, 42, 53, and 56-59 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dupps (US2008/0086048) in view of Beale (US4305399).

a biosensor (pressure transducer 60, Paragraph [0022]; pressure transducer 60 is interpreted as biosensor, since it is a sensor and it is used for biological measuring by measuring the pressure of the cavity; further Examiner interprets a “biosensor” in accordance with the definition provided by merriam-webster dictionary, cited as reference U in the PTO-892 in the office action mailed 1/13/20), the biosensor including a pressure sensor, i.e. a pressure sensor which detects sensed pressure to correlate to biological properties including intraocular pressure (IOP), Paragraphs [0022; 0026-0029]) and
a pressure source (pump 58), in electronic communication with the biosensor (the system control 14 can also utilize specific sequences of stress or displacement levels to facilitate measurement of the biomechanical properties of the eye, Paragraph [0017]; Examiner interprets the biosensor being in electronic communication with the pressure source by the automation of the sequences of displacement levels, where the pump 58, pressure transducer 60 and the system control 14 are part of one electronic system that is controlled by a controller, Paragraph [0017; 0022; 0027])), configured to control non-ambient pressure in the cavity toward obtaining a target IOP level in the patient eye to treat an eye condition (the level of stress applied would be controlled by the controller to obtain the target IOP level, Paragraph [0022]; where the device is capable of being used to treat an eye condition based on the applied pressures and time of use).
Although Dupps discloses performing the disclosed method while measuring IOP (performing an algorithm from a measured IOP that is decreased, Paragraph [0028)]), Dupps is not specific to the biosensor as a fluid pressure sensor which is configured to measure sensed fluid pressure. 
 intraocular pressure (IOP) is the fluid pressure inside the eye, and Beale teaches the IOP is measured when the transducer is in contact with the eyeball and the IOP (i.e. fluid pressure) moves the core portion of the transducer (6) [abstract, C2:L9-23, 54-68; C3:L31-34].  Beale teaches the instant transducer find application in the accurate diagnosis and management of glaucoma and is improved over prior transducers as the patient is not confined in mobility, and it has a highly desirable performance (C1:L9-11; C3:L25-37).
it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included the biosensor of Beale into the assembly of Dupps in order to provide a transducer used for accurate diagnosis and treatment of glaucoma, and which is improved over prior transducers as the patient is not confined in mobility, and has a highly desirable performance.
Further, Dupps discloses measuring the data from the sensor that is recorded and analyzed to relay to the controller (Paragraph [0022]). Therefore, it would have been obvious to one having ordinary skill in the art to relay the IOP information from the biosensor of Beale to the control circuit in order to measure more accurately diagnose and treat glaucoma (C1:L9-11; C3:L25-37).
Regarding claim 24, Dupps/Beale discloses the pressurization system of claim 22, the modified invention further comprising the biosensor configured as a pressure sensor to sense the IOP within the patient eye (Paragraph [0022; 0026-0029] of Dupps; C1:L6-10 of Beale).
Regarding claim 26, Dupps/Beale discloses the pressurization system of claim 22, Dupps further discloses wherein the pressure source is configured to generate non-ambient pressure in the cavity greater than ambient pressure surrounding the cavity (Paragraph [0020]).

Regarding claim 42, Dupps/Beale discloses the pressurization system of claim 22, the modified invention discloses further comprising 
a control circuit, in communication with the pressure source (circuit of system control 62 of Dupps), configured to receive at least one of an indication of the measured IOP from the biosensor (the feedback of the transducer 60 to the system control 62 which controls the pressure pump 58, would receive an indication of the measured IOP from the transducer 60, Paragraph [0022;0026-0029] of Dupps; wherein the added biosensor of Beale would operate in the same manner as the transducer of Dupps).  Thus, the claimed limitations are obvious over the teachings of the prior art.
Regarding claim 28, Dupps/Beale discloses the pressurization system of claim 42, the modified invention discloses wherein the control circuit (circuit of system control 62, Paragraph [0022] of Dupps) is configured to vary non-ambient pressure in the cavity toward the target IOP level (pressure is set to a desired level, Paragraph [0022] of Dupps), based at least in part on the received IOP (the device would function in the manner as being claimed, since the pressure measurements of the transducer 60 is used to set a desired pressure based on the feedback to the system control, Paragraph [0022; 0026-0029]; wherein the added biosensor of Beale would operate in the same manner as the transducer of Dupps). 
Regarding claim 29, Dupps/Beale discloses the pressurization system of claim 42, Dupps further discloses wherein the control circuit (circuit of system control 62, Paragraph [0022]) is configured to equalize an indication of translaminar pressure associated with the patient eye (the circuit of the system control 62 is configured to maintain a pressure to equalize an indication of translaminar pressure based on a desired target pressure as the feedback to 
Regarding claim 56, Dupps/Beale discloses the pressurization system of claim 29, Dupps further discloses wherein the control circuit to equalize an indication of translaminar pressure is configured to increase axonal transport in the optic nerve of the patient eye (the control circuit is configured to equalize axonal transport in the optic nerve of the eye is enhanced, based on the desired target pressure that may be applied, as the feedback to the circuit of the system control 62 allows for the desired pressure to be set; Paragraph [0022] of Dupps).  
Regarding claim 53, Dupps/Beale discloses the pressurization system of claim 42, Dupps further discloses wherein the control circuit is configured to vary non-ambient pressure in the cavity (pressure can be altered in the chamber by the pump, Paragraph [0006]) based at least in part on the received IOP (the device would function in the manner as being claimed, since the pressure readings of the transducer 60 would be used for applying a desired pressure, Paragraph [0022; 0026-0029]). Where the device of Dupps would be adjusted to the target pressure based on the biosensor measurement of the received indication of IOP.
Regarding claim 57, as discussed above, Dupps/Beale discloses the pressurization system of claim 42; Dupps further discloses comprising a cavity pressure sensor (pressure transducer 60) configured to sense an indication of cavity pressure in the cavity wherein the control circuit is configured to receive the indication of cavity pressure (Paragraph [0022]). 
Regarding claim 30, Dupps/Beale discloses the pressurization system of claim 57, Dupps further discloses wherein the control circuit (circuit of system control 62, Paragraph [0022]) configured to control non-ambient pressure in the cavity based at least in part on the received IOP (the device would function in the manner as being claimed, since the pressure transducer 60 would be used to set a desired pressure, Paragraph [0022]; where the pressure can be adjusted to achieve a target level based on the measured feedback of the pressure 
Regarding claim 58, Dupps/Beale discloses the pressurization system of claim 30, the modified invention further discloses wherein the control circuit is configured to vary non-ambient pressure in the cavity (pressure can be altered in the chamber by the pump, Paragraph [0006]) based on the received feedback, including pressure, IOP (the device would function in the manner as being claimed, since the pressure transducer 60 would be used to set a desired pressure and the pressure relates to IOP, Paragraph [0022; 0026-0029]; wherein the added biosensor of Beale would operate in the same manner) and the received cavity pressure (wherein the pressure transducer 60 would measure cavity pressure by being within the device of Dupps and would relay the pressure to the circuit of the system control 62, Paragraph [0020] of Dupps in the same manner as claimed). Thus, the claimed limitations are obvious over the teachings of the prior art.
Regarding claim 59, Dupps/Beale discloses the pressurization system of claim 58, the modified invention further discloses wherein the control circuit is configured to vary non-ambient pressure in the cavity (pressure can be altered in the chamber by the pump, Paragraph [0006]) toward the target IOP level based on the received feedback including pressure, IOP (the device would function in the manner as being claimed, since the pressure transducer 60 would be used to set a desired pressure and the pressure relates to IOP, Paragraph [0022; 0026-0029]; wherein the added biosensor of Beale would operate in the same manner) and the received cavity pressure (wherein the pressure transducer 60 would measure cavity pressure by being within the device of Dupps and would relay the pressure to the circuit of the system control 62, Paragraph [0020] of Dupps in the same manner as claimed).  Thus, the claimed limitations are obvious over the teachings of the prior art.
Regarding claim 62, Dupps/Beale discloses the pressurization system of claim 30, Dupps further discloses wherein the control circuit is configured to vary non-ambient pressure .  

Claims 22, 25-27, 29, 30, 42, 54-57, 60-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dupps (US2008/0086048) in view of Lendhardt et al (US2007/0123796) (“Lendhardt”). 
Regarding claim 22, Dupps discloses a pressurization system to control non-ambient pressure in a cavity over a patient’s eye, the pressurization system (Paragraph [0020]) comprising:
a biosensor (pressure transducer 60, Paragraph [0022]; pressure transducer 60 is interpreted as biosensor, since it is a sensor and it is used for biological measuring by measuring the pressure of the cavity; further Examiner interprets a “biosensor” in accordance with the definition provided by merriam-webster dictionary, cited as reference U in the PTO-892 in the office action mailed 1/13/20), the biosensor including a pressure sensor, i.e. a pressure sensor which detects sensed pressure to correlate to biological properties including intraocular pressure (IOP), Paragraphs [0022; 0026-0029]); and
a pressure source (pump 58), in electronic communication with the biosensor (the system control 14 can also utilize specific sequences of stress or displacement levels to facilitate measurement of the biomechanical properties of the eye, Paragraph [0017]; Examiner interprets the biosensor being in electronic communication with the pressure source by the automation of the sequences of displacement levels, where the pump 58, pressure transducer 60 and the system control 14 are part of one electronic system that is controlled by a controller, Paragraph [0017; 0022; 0027])), configured to control non-ambient pressure in the cavity toward obtaining a target CSFP level in the patient eye to treat an eye condition (the level of stress applied would be controlled by the controller to obtain the target CSFP level, Paragraph [0022]; 
Although Dupps discloses performing the disclosed method while measuring IOP (performing an algorithm from a measured IOP that is decreased, Paragraph [0028], Dupps is not specific to the biosensor as a fluid pressure sensor which is configured to measure sensed fluid pressure, or the sensed fluid pressure including cerebrospinal fluid pressure (CSFP), the pressure source obtaining a target CSFP pressure to treat an eye condition based on the CSFP sensed by the biosensor. 
Lendhardt teaches a biosensor configured to sense CSFP (Paragraph [0031]). Where the biosensor 230 of Lendhardt is constructed of a piezoelectric film that detects vibrations of the eye (Paragraph [0031]). The vibrations of the eye detected are fluid pressures by the vibrations being from an indication of pressure within the eye (Paragraph [0031]). Examiner interprets that biosensor as measuring a sensed fluid pressure, i.e. a fluid pressure sensor, by determining vibrations of the eye tissue (Paragraph [0031]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included the biosensor of Lendhardt in the assembly of Dupps in order to provide the added benefit of measuring CSFP which would be beneficial when observing the effects of CSFP on the biomechanical properties of the eye. 
Further, Lendhardt teaches measuring the data from the sensor that is recorded and analyzed (Paragraph [0033]). Therefore, it would have been obvious to one having ordinary skill in the art to relay the CSFP information received from the biosensor to the control circuit as taught by Lendhardt in order to measure CSFP pressure for an accurate diagnosis and management of eye pressure conditions (Paragraph [0032]).
Regarding claim 25, as discussed above, Dupps/Lendhardt discloses the pressurization system of claim 22, wherein it would have been obvious to use a pressure sensor for sensing 
Regarding claim 26, Dupps/Lendhardt discloses the pressurization system of claim 22, Dupps further discloses wherein the pressure source is configured to generate non-ambient pressure in the cavity greater than ambient pressure surrounding the cavity (Paragraph [0020]).
Regarding claim 27, Dupps/Lendhardt discloses the pressurization system of claim 22, Dupps further discloses wherein the pressure source is configured to generate non-ambient pressure in the cavity less than ambient pressure surrounding the cavity (Paragraph [0022]).
Regarding claim 42, Dupps/Lendhardt discloses the pressurization system of claim 22; the modified invention further discloses the control circuit receiving an indication of measured CSFP from the biosensor (Dupps teaches the circuit receiving feedback, a measured pressure, Paragraphs [0017; 0022; 0027]; Lendhardt teaches the CSFP measured is analyzed for medical conditions in Paragraph [0045]).  Thus, the claimed limitation is considered obvious over the teachings of the prior art as it would have been obvious to adjust based on all feedback collected.
Regarding claim 54, Dupps/Lendhardt discloses the pressurization system of claim 42, the modified invention further discloses wherein the control circuit is configured to vary non-ambient pressure (pressure can be altered in the chamber by the pump, Paragraph [0006] of Dupps) in the cavity based at least in part on the received indication of CSFP (the resulting combination of Dupps/Lendhardt would function in the manner as being claimed, since the pressure readings of the biosensor of Lendhardt would be used to set a desired pressure based on the feedback, pressure readings saved to the control circuit and the set pressure is varied to determine the appropriate pressure, Paragraph [0031] of Lendhardt; Paragraph [0028] of Dupps).  
Regarding claim 55, Dupps/Lendhardt discloses the pressurization system of claim 42, the modified invention further discloses wherein the control circuit is configured to vary non-
Regarding claim 29, Dupps/Lendhardt discloses the pressurization system of claim 42, and Dupps further discloses wherein the control circuit (circuit of system control 62, Paragraph [0022]) is configured to equalize an indication of translaminar pressure associated with the patient eye (the circuit of the system control 62 maintains a pressure to equalize an indication of translaminar pressure based on a desired target pressure, the feedback to the circuit of the system control 62 allows for the desired pressure to be set; Paragraph [0022]).
Regarding claim 56, Dupps/Lendhardt discloses the pressurization system of claim 29, and Dupps further discloses wherein the control circuit is configured to equalize an indication of translaminar pressure to enhance axonal transport in the optic nerve of the patient eye (axonal transport in the optic nerve of the eye is enhanced, based on the desired target pressure that may be applied, as the feedback to the circuit of the system control 62 allows for the desired pressure to be set; Paragraph [0022]).  Regarding claim 57, Dupps/Lendhardt discloses the pressurization system of claim 42; Dupps further discloses comprising a cavity pressure sensor (pressure transducer 60) configured to sense an indication of cavity pressure in the cavity wherein the control circuit is configured to receive the indication of cavity pressure (Paragraph [0022]). 

Regarding claim 60, Dupps/Lendhardt discloses the pressurization system of claim 30, the modified invention discloses wherein the control circuit is configured to vary non-ambient pressure in the cavity (pressure can be altered in the chamber by the pump, Paragraph [0006] of Dupps) based on the received CSFP (the resulting combination of Dupps/Lendhardt would function in the manner as being claimed, since the pressure readings of the biosensor of Lendhardt would be used to set a desired pressure based on the pressure readings saved to the control circuit and the set pressure is varied based on feedback to determine the appropriate pressure, Paragraph [0031] of Lendhardt; Paragraph [0028] of Dupps) and the received cavity pressure (wherein the pressure transducer 60 would measure cavity pressure by being within the device of Dupps and would relay the pressure to the circuit of the system control 62, Paragraph [0020] of Dupps in the same manner as claimed).  Thus, the claimed limitation is considered obvious over the teachings of the prior art as it would have been obvious to adjust based on all feedback collected.
Regarding claim 61, Dupps/Lendhardt discloses the pressurization system of claim 60, the modified invention discloses wherein the control circuit is configured to vary non-ambient pressure in the cavity toward the (pressure can be altered in the chamber by the pump to set a desired pressure level, Paragraph [0006] of Dupps) target IOP level based on the received CSFP (the resulting combination of Dupps/Lendhardt would function in the manner as being 
Regarding claim 62, Dupps/Lendhardt discloses the pressurization system of claim 30, and Dupps further discloses wherein the control circuit is configured to vary non-ambient pressure (pressure can be altered in the chamber by the pump, Paragraph [0006] of Dupps) in the cavity based on the received cavity pressure (wherein the pressure transducer 60 would measure cavity pressure by being within the goggles of Dupps and would relay the pressure to the circuit of the system control 62, Paragraph [0020] of Dupps in the same manner as claimed).  
Regarding claim 63, Dupps/Lendhardt discloses the pressurization system of claim 60, and Dupps further discloses wherein the control circuit is configured to vary non-ambient pressure (pressure can be altered in the chamber by the pump, Paragraph [0006] of Dupps) in the cavity toward the target IOP level based on the received cavity pressure (wherein the pressure transducer 60 would measure cavity pressure by being within the goggles of Dupps and would relay the pressure to the circuit of the system control 62, Paragraph [0020] of Dupps in the same manner as claimed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771             
	

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771